Citation Nr: 1133294	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-23 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for service-connected lumbosacral strain with degenerative disc disease and intervertebral disc syndrome with sensory deficit of the left lower extremity (hereinafter "low back disability").  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1950 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board recognizes that the Veteran raised a claim of entitlement to a TDIU in April 2007.  However, the claim was adjudicated by the RO in the September 2007 rating decision.  The Veteran did not express disagreement with the denial of the issue and, therefore, the issue is not before the Board at this time.  Furthermore, since the issuance of the September 2007 rating decision, there is no sufficient evidence to warrant referral for consideration of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A hearing was held on February 7, 2011, by means of video conferencing equipment with the appellant in Muskogee, Oklahoma, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected low back disability is manifested by subjective complaints of chronic severe back pain, but does not exhibit ankylosis of the spine and there is no objective evidence of incapacitating episodes requiring bed rest prescribed by a physician.

3.  The Veteran has been diagnosed with radiculopathy of the left lower extremity, which is a manifestation of his service-connected low back disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for the service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5237- 5243 (2010).

2.  Resolving all reasonable doubt in favor of the Veteran, service connection is warranted for radiculopathy of the left lower extremity.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran submitted his claim for an increased disability rating in April 2007 and he was sent a notification letter in May 2007.  The letter notified him that, to substantiate a claim for increased compensation, the evidence must show that his service-connected disability had gotten worse.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was also informed that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The Veteran was also notified as to the assignment of effective dates.  The letter informed the Veteran of the types of evidence that might show such a worsening of the disability, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  Thus, the Board finds that the notification requirements have been met.

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA treatment records are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  In addition, the Veteran was afforded VA examinations in June 2007 and April 2011.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  The examination reports described the manifestations of the Veteran's service-connected disability and the reports provided the medical information needed to address the rating criteria relevant to this case.  Therefore, the Board finds that the VA examinations are adequate.  The Board's March 2011 remand requested that the Veteran be afforded a new VA examination in connection with his claim for entitlement to a disability rating in excess of 40 percent for the service-connected low back disability.  As noted above, the Veteran was afforded an adequate VA examination in April 2011.  Therefore, the March 2010 remand directives were completed.  Stegall v. West, 11 Vet. App. 268 (1998).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Increased disability rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected low back disability is rated as 40 percent disabling under 38 C.F.R. § 4.71a, Code 5237.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 10 percent rating requires thoracolumbar spine forward flexion greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

Normal range of motion of the thoracolumbar spine is forward flexion to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right rotation.  See 38 C.F.R. § 4.71a, General rating Formula for diseases and Injuries of the Spine, Note (2).  See also Plate V.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran filed a claim for an increased disability rating in April 2007.  

Considering the evidence of record, the Board finds that the overall disability picture does not more closely approximate the criteria for a disability rating in excess of 40 percent under the rating criteria.

The VA treatment records show that the Veteran has complained of limited range of motion and pain.  

The Veteran was afforded a VA examination in June 2007.  The Veteran reported that he has been suffering from lumbosacral strain with degenerative disk disease of the lumbar spine for 55 years.  He has suffered from the following symptoms resulting from the spine condition:  stiffness that occurs two to three times a week, weakness when he has to sleep on the floor and wear a back brace, and constant pain in the lower back and left hip.  Due to his spine condition, he suffers from pain located at the lower left side.  The pain occurs four times per week and each time lasts for two days.  The pain travels to the lower back and left hip.  The characteristic of the pain is sharp in nature.  From 1 to 10, the pain level is at 8.  The pain comes by itself.  It is relieved by rest and the medication, Extra Strength Tylenol.  At the time of the pain, he can function with medication.  The pain occurs two to three times a day in a week.  The current treatment is heat and over the counter pain killers.  He states that his spine condition does not cause incapacitation.  There is no functional impairment resulting from the above condition.  On examination, the Veteran's gait and posture were within normal limits.  He does not require an assistive device for ambulation.  There was no evidence of radiating pain on movement.  Muscle spasm was absent.  There was no tenderness noted.  There was negative straight leg raising test on the right and there was positive straight leg testing on the left.  There was no ankylosis of the lumbar spine.  The Veteran exhibited flexion to 35 degrees with pain beginning at 32 degrees.  He had extension to 16 degrees, with pain beginning at 16 degrees.  He had right lateral flexion to 24 degrees with pain beginning at 28 degrees, 25 degrees of left lateral flexion with pain beginning at 28 degrees, 30 degrees of right rotation, and 30 degrees of left rotation.  The examiner noted that the joint function of the spine was additionally limited by the following after repetitive use:  pain, fatigue, weakness, and lack of endurance.  It is not additionally limited by incoordination.  The above additionally limits the joint function by four degrees.  There was sensory deficit of the left lateral thigh, left lateral leg, and sensory deficit of the left back of the thigh.  The intervertebral disc syndrome causes erectile dysfunction and he cannot achieve and maintain an erection.  

The Veteran was provided a VA examination in April 2011.  The Veteran stated that his back disability was approximately the same with good and bad days since 2007.  He stated that he also gets leg and hip pain which travels down the left side of his back into the hip and down the back portion of his left leg.  The Veteran stated that the exacerbating factors are stooping or bending.  Alleviating factors are painkillers.  He takes extra strength Tylenol and uses a heating pad.  He says his back is okay when he is standing and when he is sitting.  His back is at a continuous level of pain that he rates as 4 to 5.  His maximum pain is 8/10.  The 8/10 flare-up occurs about once monthly when he is mowing the lawn.  He says it takes about three days to return to his regular level of function.  During those three days, he does not do anything except lay in bed, keep heat on it, and take pain pills.  When asked about incapacitating episodes, the Veteran states that he was put on bed rest by a physician numerous times when he was on active duty.  No physician has put him on bed rest in the past 12 months; however, he has had bed rest about 6 times in the last 12 months where he stays in bed for 2 to 3 days when his back goes out.  The Veteran has a recliner that has a vibrator and a heater in it.  He uses this at least two to three times a week to help the pain in his back.  The Veteran does not use assistive devices.  The Veteran does report when he showers, he braces himself when he bends down, but otherwise he does not have difficulty with toileting, grooming, or dressing himself.  He is not working.  He did have a part-time job that he loved, but it required bending and stooping.  He states he really enjoyed his job, but in 2007 he did resign due to his back.  On physical examination, the Veteran reported no pain.  The Veteran had forward flexion from 0 to 50 degrees that decreased to zero to 28 degrees due to pain on the left side after repetitive motion.  Extension was from zero to 20 degrees with no change after repetitive motion.  Right side bending was zero to 12 degrees without change after repetitive motion.  Left side bending was zero to 10 degrees without change after repetitive motion.  Right rotation was zero to 20 degrees without change after repetitive motion.  Left rotation was zero to 20 degrees without change after repetitive motion.  The most problematic point of motion is forward flexion for the Veteran, also for extension, he does not have much segmental movement in his back.  On seated examination, the deep tendon reflexes are appropriate and equal bilaterally.  Straight leg raising is negative.  He is able to stand on his toes for several seconds without difficulty.  He is able to stand on his heels for several seconds without difficulty.  He is able to heel and toe walk, although slowly and with some difficulty balancing.  He has a very slender body habitus and very slight muscle mass, but without evidence of atrophy.  The diagnoses were listed as degenerative joint disease of the lumbar spine, acquired spinal stenosis of the lumbar spine, and lumbar radiculopathy to the left lower extremity.  

To warrant a higher disability rating of 50 percent, the evidence must show that there is unfavorable ankylosis of the entire thoracolumbar spine.  As noted above, none of the VA examiners found evidence of ankylosis.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The medical evidence of record shows that the Veteran is able to move his spine and, therefore, by definition his spine is not immobile.  Therefore, the Board finds that the service-connected low back disability does not warrant a disability rating in excess of 40 percent.

In addition, the Board finds that the Veteran is not entitled to a higher disability rating under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The June 2007 examiner noted that the joint function of the spine was additionally limited by pain, fatigue, weakness, lack of endurance after repetitive use.  However, the factors only limited the Veteran's joint function by four degrees.  In addition, during the April 2011 examination, the Veteran reported pain during his range of motion testing and the flexion of the spine was reduced to 28 degrees after repetitive motion.  Nevertheless, the Board finds that the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant a disability rating in excess of 40 percent.  The Board finds that the Veteran's complaints are adequately contemplated by the Veteran's currently assigned 40 percent disability rating.  Therefore, the Board finds that the Veteran's disability does not warrant an increased disability rating under Deluca, id.

The Board has also considered whether a higher disability rating could be assigned under Diagnostic Code 5243.  The record shows that the Veteran is diagnosed with intervertebral disc syndrome (IVDS).  However, the evidence of record fails to show that the Veteran had any incapacitating episodes of back pain that required him to stay in bed as either prescribed or supervised by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  Accordingly, a higher disability rating is not warranted under Diagnostic Code 5243.

The Board recognizes the Veteran's statements attesting to his chronic pain and limited range of motion   The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the VA examination reports, include the information necessary to rate the Veteran's disability in accordance with the rating criteria and the examiners considered the Veteran's reported symptomatology.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's low back disability does not warrant a disability rating in excess of 40 percent.

Based on the above, the Board finds that an increased rating is not warranted at any time during the pertinent appeal period.  Thus, staged ratings for the Veteran's disability are also not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against the Veteran's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Veteran's claim for a higher disability rating is denied.

Nevertheless, after reviewing the record, the Board does find that a separate disability rating is warranted because the objective medical evidence demonstrates that the Veteran suffers from a separate neurological disability distinct from his service-connected low back disability.  The June 2007 VA examination report shows that the Veteran experienced sensory deficit of the left lateral thigh, left lateral leg, and left back of the thigh.  The April 2011 VA examiner diagnosed the Veteran with lumbar radiculopathy to the left lower extremity.  The examiner noted that the Veteran was able to heel and toe walk, although slowly and with some difficulty balancing.  Based on the foregoing, the Board concludes that the Veteran does suffer from additional neurological deficiency, namely radiculopathy of the left lower extremity, so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  Bierman v. Brown, 6 Vet. App. 125 (1994).  Accordingly, service connection is warranted for radiculopathy of the left lower extremity.  

The Board also observes that under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned disability rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the Veteran's disability is not productive of such manifestations.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected low back disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

Entitlement to a disability rating in excess of 40 percent for service-connected lumbosacral strain with degenerative disc disease and intervertebral disc syndrome with sensory deficit of the left lower extremity is denied.  

Subject to the provisions governing the award of monetary benefits, service connection for radiculopathy of the left lower extremity is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


